          Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 1 of 10



Approved:
                                                              ORIGINAL

Before:      THE HONORABLE KEVIN N. FOX
             United States Magistrate Judge
             Southern District of New York

                                               x

UNITED STATES OF AMERICA                            19 Mag.

               - v. -                               RULE 5 (c) (3)
                                                    AFFIDAVIT
JOHN DOE,
    a/k/a "Carlos Enrique Rosario,"
    a/k/a "Manuel Geovanny
                 Mateo Pena,"

                     Defendant.               x


SOUTHERN DISTRICT OF NEW YORK, ss:

          KEITH HILL, being duly sworn, deposes and says that he
is a Special Agent with the Diplomatic Security Service ("DSS")
of the U.S. Department of State, and charges as follows:

          On or about April 5, 2013 the United States District
Court for the Southern District of Florida issued a warrant for
the arrest of "John Doe, a/k/a 'Carlos Enrique Rosario'," based
on a complaint for a violation of 18 U.S.C. § 1542. A copy of
the arrest warrant and complaint are attached hereto and
incorporated by reference herein.

          I believe that JOHN DOE, a/k/a "Carlos Enrique
Rosario," a/k/a "Manuel Geovanny Mateo Pena," the defendant, who
was arrested on May 1, 2019, in the Southern District of New
York, is the same individual as "John Doe, a/k/a 'Carlos Enrique
Rosario'," who is wanted by the United States District Court for
the Southern District of Florida.
       Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 2 of 10



          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          1.   I am a Special Agent with the DSS.   This
affidavit is based upon my personal participation in the
investigation of this matter, as well as on my conversations
with other law enforcement officers and my examination of
documents, reports, and records.  I have been involved in
determining whether JOHN DOE, a/k/a "Carlos Enrique Rosario,"
a/k/a "Manuel Geovanny Mateo Pena," the defendant, is the same
individual as the "John Doe, a/k/a 'Carlos Enrique Rosario',"
named in the April 5, 2013 arrest warrant from the United States
District Court for the Southern District of Florida.   Because
this Affidavit is being submitted for the limited purpose of
establishing the identity of the defendant, I have not included
in this Affidavit each and every fact that I have learned.
Where I report statements made by others, those statements are
described in substance and in part, unless otherwise noted.

          2.   Based on my review of documents fr?m proceedings
in the United States District Court for the Southern District of
Florida, I know that, on or about April 5, 2013, the United
States District Court for the Southern District of Florida
issued a warrant for the arrest of "John Doe, a/k/a 'Carlos
Enrique Rosario'" (the "Arrest Warrant").  The Arrest Warrant
was issued based on a complaint charging "John Doe, a/k/a
'Carlos Enrique Rosario'," with a viola~ion of 18 U.S.C. § 1542
(the "Complaint").

          3.   The Arrest Warrant identified the individual to
be arrested as "John Doe, a/k/a 'Carlos Enrique Rosario',"
because the true identity of the individual was unknown to law
enforcement. As alleged in the Complaint, "John Doe, a/k/a
'Carlos Enrique Rosario'," used a fraudulent Florida driver's
license (the "Florida License") bearing the name "Carlos Enrique
Rosario" to apply for a U.S. passport on or about June 23, 2010.
The photograph on the Florida License was a photograph of "John
Doe, a/k/a 'Carlos Enrique Rosario'." Included in the passport
application (the "Passport Application") was a photograph of
"John Doe, a/k/a 'Carlos Enrique Rosario'."

          4.   In or about April 2019, I received a tip from
other law enforcement officers that the alias "Carlos Rosario
Romero" had been listed on insurance claims in connection with
automobile accidents occurring in or around the Bronx, New York.
Certain of those insurance claims listed "Carlos Rosario Romero"
and anothe~ individual ("Individual-I") as thg clJimantg ~nd

                                    2
       Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 3 of 10



listed a residence in the Bronx, New York (the "Bronx Address")
as Individual-l's address.

          5.   On April 30, 2019, I and other law enforcement
officers set up surveillance at the Bronx Address.   Two
individuals were observed leaving the Bronx Address.   One of the
individuals was an individual who matched the phdtograph of
"John Doe, a/k/a 'Carlos Enrique Rosario'," on the Florida
License and the photograph on the Passport Applic.ation.  The
other individual appeared to be Individual-1, based on
photographs that law enforcement officers had obtained from a
passport application by Individual-1.

          6.   On May 1, 2019, I and other law enforcement
officers returned to the Bronx Address to execute the Arrest
Warrant.  Present at that location was JOHN DOE, a/k/a "Carlos
Enrique Rosario," a/k/a "Manuel Geovanny Mateo Pena," the
defendant, who was the same individual that I and other law
enforcement officers observed on April 30, 2019, who matched the
photograph of "John Doe, a/k/a 'Carlos Enrique Rosario'," on the
Florida License and the photograph on the Passport Application.
During the arrest, the defendant provided two forms of
identification: (1) a Dominican Republic passport bearing the
name "Manuel Geovanny Mateo Pena" and (2) a U.S. Social Security
card bearing the name "Manuel G. Mateo." The photograph on the
Dominican Republic passport matched the defendant and also
matched the photograph of "John Doe, a/k/a 'Carlos Enrique
Rosario'," on the Florida License and the photograph on the
Passport Application.  Law enforcement officers submitted
fingerprints taken from the defendant following the arrest to a
law enforcement database. The fingerprints matched an
individual previously arrested under the identity ~Ricardo Pena"
with multiple aliases, including "Manuel Geovanny Mateo Pena."
Based on the foregoing, I believe that JOHN DOE, a/k/a "Carlos
Enrique Rosario," a/k/a "Manuel Geovanny Mateo Pena," the
defendant, is the same person as "John Doe, a/k/a 'Carlos
Enrique Rosario'," who is wanted by the United States District
Court for the Southern District of Florida.




                                    3
       Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 4 of 10




          WHEREFORE, I respectfully request that JOHN DOE, a/k/a
"Carlos Enrique Rosario," a/k/a "Manuel Geovanny Mateo Pena,"
the defendant, be imprisoned or bailed as the case may be.




                           KEITH HILL
                           Special Agent
                           Diplomatic Security Service
                           U.S. Department of State


Sworn to before me this
1st day of May, 2019.




THE HONORABLE KEVIN N. FOX
United States Magistrate Judge
Southern District of New York




                                    4
                            Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 5 of 10


Ad' 442   (Rev.' 01/09) Arrest Warrant



                                              UNITED STATES DISTRICT COURT
                                                                             for the
                                                                Southern District of Florida

                      United States of America                                 )
                                    v.                                         )
                                                                               )       Case No.
             JOHN DOE, afkla "Carlos Enrique Rosario,"
                                                                               )
                           Defendant.                                          )

                                                               ARREST WARRANT
To:       Any authorized law enforcement officer'

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)           JOHN DOE, afkla "Carlos Enrique Rosario"

who is accused of an offense or violation based on the following document filed with the courti

0 Indictment                LJ Superseding Indictment                LJ Infommtion       0 Superseding Infor;nation             ttf Complaint
0 Probation Violation Petition                    0 Supervised Release Violation Petition         LJ Violation Notice           0 Order of the Court

This offense is briefly described as follows:
  False Statement in Passport Applicaiton, in violation of Title 18, United States Code Section 1542.




Date:     04/05/2013
                                                                                                   Issuing officer '.5 sign.~:ure

City and state:         Miami, Florida                                                     Patrick A. White, U.S. Magistrate Judge
                                                                                                     Printed name a11d tit/ct


                                                                            Return
          This warrant was received on (date) - - - - - - - , and the person was arrested on (date)
at (city and state)


Date: - - - - - - - -
                                                                                                  Arresting officer 's signature



                                                                                                     Printed name and title
                Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 6 of 10
       Case 1:13-mj-02460-PAW Document 1 Entered on FLSD Docket 04/08/2013 Page 1of5
...'

                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.       \   2>- 9i 4lo0-L0 ~\'\e_
         UNITED STATES OF AMERICA

         vs.

         JOHN DOE,
         a/k/a CARLOS ENRIQUE ROSARIO,

                              Defendant.


                                               COVERSHEET


         1.    Did this matter originate from a matter pending in the Northern Region of the United States
               Attorney's Office prior to October 14, 2003?            Yes     X No

         2.    Did this matter originate from a matter pending in the Central Region of the United States
               Attorney's Office prior to September 1, 2007?            Yes     X    No


                                                    Respectfully submitted,

                                                             DOA. FERRER
                                                             D STATES AITORNEY

                                             BY:



                                                     99 N. E. 4th Street
                                                     Miami, Florida 33132-2111
                                                     TEL (305) 961-93 77
                                                     FAX (305) 530-7976
                                                     Sarah. Schall@usdoj.gov
                        Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 7 of 10
      Case 1:13-mj-02460-PAW Document 1 Entered on FLSD Docket 04/08/2013 Page 2 of 5
•'        .·
     AO 91(Rev.08/09) Cnminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District of Florida

                     United States of America                        )
                                  v.                                 )
          JOHN DOE, a/kla "Carlos Enrique Rosario"                   )       Case No.     \6-84~0-lO~\-\e.....
                                                                      )
                                                                      )
                                                                      )
                              Defendant(s)


                                                        CRIMINAL COMPLAINT

               I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
     On or about the date(s) of                  June 23, 201 O              in the county of           Miami-Dade          in the
         Southern         District of             Florida         , the defendant(s) violated:

                Code Section                                                  Offense Description.
               18 u.s.c. 1542                                      False Statement in Passport Application




               This criminal complaint is based on these facts:
     See attached affidavit.




               0 Continued on the attached sheet.




                                                                                        Bryan J. Baer, Special Agent, DSS
                                                                                                 Printed name and t'tle




                                                                              -~)
     Sworn to before me and signed in my presence.


     Date:             04/05/2013
                                                                                                   Judge 's signature


     City and state:                         Miami, Florida                           Patrick A. White, U.S. Magistrate Judge
                                                                                                 Printed name and title
             Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 8 of 10
Case 1:13-mj-02460-PAW Document 1 Entered on FLSD Docket 04/08/2013 Page 3 of 5
...
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

  I, Bryan J. Baer, being duly sworn, state the following:

  1.       I am a Special Agent with the United States Department of State Diplomatic Security Service

  (hereinafter referred to as "DSS"), and have been so employed since 2004. I am currently assigned

  to the Miami Field Office. I conduct investigations into criminal violations of the laws related to

  U.S. passports, U.S. visas, and other travel documents used to cross international borders.

  2.       The statements contained in this affidavit are based upon my own personal knowledge, as

  well as information provided to me by other law enforcement officers. Because this affidavit is

  submitted for the limited purpose of establishing probable cause for a criminal complaint, it does not

  include every fact known by me in connection with this investigation.

  3.       On June 23, 2010, an individual purporting to be Carlos Enrique Rosario, born October 17,

  1958, applied for a U.S. passport at the El Mercado Hialeah, Florida acceptance facility and claimed

  on the application that he was neverissued a U.S. passport. The subject submitted a Florida Driver's

  License and represented that it was proof of his identity. The subject swore to the information

  contained within the application and it was then transmitted for processing to the Department of

  State.

  4.       In Form DS-11 (Application for U.S. Passport), the individual purporting to be Carlos

  Enrique Rosario indicated that he had never previously been issued a U.S. passport. An investigation

  revealed that a passport had in fact been issued in March of 2005, for an individual purporting to be

  Carlos Enrique Rosario. This individual provided the same name, date of birth and social security

  information, as was included in the application submitted on June 23, 2010.            However, the
           Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 9 of 10
Case 1:13-mj-02460-PAW Document 1 Entered on FLSD Docket 0410812013 Page 4 of s



 photograph that was included in the 2005 application did not match the photograph that was

 submitted with the 2010 application.

 5.      An investigation by law enforcement revealed that the Florida driver's license that was

 submitted with the June 23, 2010 passport application had been acquired using what was determined

 to be a fraudulent Puerto Rican driver's license (License No. 4334960).

6.      A Puerto Rican driver's license database search was conducted using license number

4334960. The results indicated that license number 4334960 belonged to an individual identified as

Deybi V. Paredes Montilla. A search of the Puerto Rican database indicated that Carlos Enrique

Rosario's license number was in fact 1200171.

7.      Law enforcement's review of records maintained by the Department of Health, Demographic

Registry of Puerto Rico (hereinafter "the Bureau of Vital Statistics") revealed that the true Carlos

Enrique Rosario (with same date of birth, place of birth, and social security number provided in the

June 23, 2010 passport application) died on December 14, 2007 in Rio Piedras, Puerto Rico.

8.      On July 9, 2012, in an attempt to identify the individual who submitted the passport

application on June 23, 2010, in the name of Carlos Enrique Rosario, Diplomatic Security agents

called the subject applicant using the number listed on the Form DS-11. The individual who

answered the phone identified himself as Carlos Enrique Rosario. The DSS agents requested an

interview with the subject on July 11, 2012. The subject agreed to the interview but failed to make

his appointment.

9.      On July 13, 2012, DSS agents visited the home listed in the Jurie 23, 2010 passport

application. An investigation by law enforcement revealed that the subject had moved from the

residence two days prior to their arrival. Law enforcement confirmed that the individual, who


                                                 2
           Case 1:19-mj-04219-UA Document 1 Filed 05/01/19 Page 10 of 10
Case 1:13-mj-02460-PAW Document 1 Entered on FLSD Docket 04/08/2013 Page 5 of 5




 claimed to be Carlos Enrique Rosario, had lived at the residence for a period of five (5) years prior to

his departure. Residential records indicated that the tenant's name was listed as Carlos Enrique

Rosario.

 10.    In February of 2013, Carlos R. Romero's insurance policy was updated with the Florida

Department of Motor Vehicles. The same driver's license number that had been used for the

fraudulent passport application on June 23, 2010, was used to update the insurance policy.

11.     As of today's date, law enforcement does not know the true identity of the individual who

submitted the passport application on June 23, 2010. Therefore, the subject is identified as JOHN

DOE, a/k/a Carlos Enrique Rosario.

12.     Based on the foregoing, your Affiant states that there is probable cause to believe that, on or

about June 23, 2010, JOHN DOE knowingly made a false statement in an application for passport

with the intent to induce or secure the issuance of a passport under the authority of the United States,

for his own use or the use of another, contrary to the laws regulating the issuance of passports, in

violation of Title 18 United States Code, Section 1542.




                                                               er, pecial Agent
                                                             tes Department of State
                                                    Diplomatic Security Service

Sworn to and subscribed before me




~itt
PATRICK A. WHITE
UNITED STATES MAGISTRATE JUDGE


                                                    3
